IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NOS. AP-75,860 & AP-75,861


EX PARTE DANIEL ELI ARANDA JR., Applicant





ON APPLICATIONS FOR A WRIT OF HABEAS CORPUS
CAUSE NOS. 0837134A & 0837136A IN THE 213th DISTRICT COURT

FROM TARRANT COUNTY



 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court these applications for a writ of habeas corpus.  Ex
parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of two
aggravated robberies and sentenced to ten years' imprisonment in each cause. 
	Applicant contends, inter alia, that his counsel rendered ineffective assistance because he
failed to timely file notices of appeal.  
	The trial court has determined, after obtaining an affidavit from trial counsel, that trial
counsel failed to timely file notices of appeal.  We find, therefore, that Applicant is entitled to the
opportunity to file out-of-time appeals of the judgments of conviction in Cause Nos. 0837134A and
0837136A from the 213th Judicial District Court of TARRANT County.  Applicant is ordered
returned to that time at which he may give written notices of appeal so that he may then, with the aid
of counsel, obtain meaningful appeals.  All time limits shall be calculated as if the sentences had
been imposed on the date on which the mandate of this Court issues.  We hold that, should Applicant
desire to prosecute appeals in these causes, he must take affirmative steps to file written notices of
appeal in the trial court within 30 days after the mandate of this Court issues.
	Applicant's other claims are dismissed.
Delivered: March 5, 2008
Do Not Publish